       Case 2:20-cv-01080-DMF Document 3-3 Filed 06/02/20 Page 1 of 2




 1 PRICE LAW GROUP
   David A. Chami, Esq. (AZ Bar # 027585)
 2 8245 N. 85th Way, Suite 4349
   Scottsdale, Arizona 85258
 3 Email: David@pricelawgroup.com
   Phone: (818) 600-5515
 4 Fax: (818) 600-5415
 5 RM WARNER, PLC
     Raeesabbas Mohamed, Esq. (AZ Bar # 027418)
 6 8283 N. Hayden Road, Suite 229
   Scottsdale, Arizona 85258
 7 Email: Raees@RMWarnerlaw.com
   Phone: (480) 331-9397
 8 Fax: (866) 961-4984
 9 Attorneys for Plaintiffs
10
                           IN THE UNITED STATES DISTRICT COURT
11
                                      DISTRICT OF ARIZONA
12
13
     Mohamed Sabra; and Council on              Case No.
14 American-Islamic Relations of Arizona,
                                                REQUEST FOR PRELIMINARY
15                Plaintiffs,                   INJUNCTION HEARING
16         vs.
17 Maricopa County Community College
     District; and Nicholas Damask, in his
18 official and individual capacity
19                Defendants.
20

21
22
23

24
       Case 2:20-cv-01080-DMF Document 3-3 Filed 06/02/20 Page 2 of 2




 1               REQUEST FOR PRELIMINARY INJUNCTION HEARING

 2         Plaintiffs, Council on American-Islamic Relations of Arizona (CAIR-AZ) and

 3 Mohamed Sabra, by and through undersigned counsel, request that the Court set a hearing
 4 on its Motion for Preliminary Injunction filed concurrently herewith. Plaintiffs respectfully
 5 request the hearing be scheduled no later than Friday, June 6, 2020 in order to facilitate a

 6 ruling before the module that is subject of Plaintiff’s Application and violates the
 7 Establishment Clause becomes available to students again on Monday June 8, 2020,.
 8         Dated: June 2, 2020

 9         Respectfully submitted,

10                                            By /s/David A. Chami
                                              PRICE LAW GROUP
11                                            David A. Chami, Esq. (AZ Bar # 027585)
                                              8245 N. 85th Way, Suite 4349
12                                            Scottsdale, Arizona 85258
                                              Phone: (818) 600-5515
13                                            Fax: (818) 600-5415
14                                            RM WARNER, PLC
                                              Raees Mohamed, Esq. (AZ Bar # 027418)
15                                            8283 N. Hayden Road, Suite 229
                                              Scottsdale, Arizona 85258
16                                            Phone: (480) 331-9397
                                              Fax: (866) 961-4984
17

18
19
20

21
22
23

24


                                                -1-
